        Case 1:20-cv-11889-MLW Document 157 Filed 07/14/21 Page 1 of 1
                                                                                                  1


                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



DR. SHIVA AYYADURAI                     )
           Plaintiff,                   )
                                        )
                 v.                     )
                                        )
WILLIAM FRANCIS GALVIN,                 )      CASE No. 1:20-CV-11889-MLW
MICHELLE K. TASSINARI,                  )
DEBRA O’MALLEY,                         )
AMY COHEN,                              )
NATIONAL ASSOCIATION OF )
STATE ELECTION DIRECTORS, )
TWITTER, INC.,                          )
all in their individual capacities, and )
WILLIAM FRANCIS GALVIN,                 )
in his official capacity as Secretary )
of State for Massachusetts,             )
                 Defendants.            )
              NOTICE OF APPEARANCE OF TIMOTHY CORNELL ON BEHALF OF
                             PLAINTIFF DR. SHIVA AYYADURAI

       Please take notice that Timothy Cornell has entered an appearance on behalf of Plaintiff

Dr. Shiva Ayyadurai in the above-captioned matter. Kindly serve all further pleadings, notice,

documents, or other papers in this matter by serving the undersigned attorney.

                                             /s/ Timothy Cornell
                                             Timothy Cornell BBO 654412
                                             Cornell Dolan, P.C.
                                             Ten Post Office Square, Suite 800 South
                                             Boston, MA 02109
                                             tcornell@cornelldolan.com
                                             (617) 850-9036
                                             (603) 277-0838 (c.)
                                             (617) 850-9038 (fax)
                                             www.cornelldolan.com
